DETAILED ACTION
This office action is a response to the application 16/992,999 filed on August 13, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2020 and February 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-29 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention is related to techniques relate to improved methods, systems, devices, and apparatuses that support coordination of semi-persistent scheduling (SPS) downlink 

An search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as presented. The closest prior art found is as follows: Li et al. (US 2018/0184431), Li et al. (US 2018/0176935), Vajapeyam et al. (US 2017/0026942), Fan et al. (US 20121/0084650), Deogun et al. (US 2019/0075585), Dinan et al. (US 2018/0049229) and Wu (US 2010/0075690).

Prior art reference Li’431 is directed to methods, system and devices for wireless communication to provide priority traffic grant-less access to pre-defined communication resources that are semi-persistently scheduled. A set of semi-persistent communication resources may be reserved for use by priority traffic. If the semi-persistent resources are not used for Li’431 Abstract; Figure 5 and 11; Paragraph [0071-0103]).
Prior art reference Li’935 is directed to traffic-priority based silencing techniques for interference mitigation. A set of semi-persistent communication resources may be reserved for use by priority traffic. If not used for priority traffic, the semi-persistent resources may be scheduled for use by other types of traffic. As priority traffic is identified, the priority traffic may be transmitted using the semi-persistent resource without having those communication resources granted by a scheduling entity. Such grant-less access to the semi-persistent resources may result in interference between the scheduled traffic and the priority traffic communicated without first scheduling the specific communication resources. To mitigate interference between different traffic types, a user equipment (UE) may transmit a device-to-device silencing message to other UEs. Upon receiving the silencing message, the other UEs may release any scheduled communication resources that at least partially overlap with the semi-persistent resources (Li’935 Abstract; Figure 6 and 21; Paragraph [0110-0124 and 0201-0206]).
Prior art reference Vajapeyam is directed to semi-persistent scheduling for enhanced machine type communications. Semi-persistent scheduling (SPS) may be used for Vajapeyam Abstract; Paragraph [0005-0014, 0021-0038, 0065-0073 and 0090]).
Prior art reference Fan is directed to a method involving receiving a configuration message from a network device  by a terminal device, and the configuration message is used to configure the uplink bandwidth segment portion and multiple downlink bandwidth segment portion. The terminal device determines about multiple uplinks, in reference to a first bandwidth portion. The first bandwidth portion is used to transmit feedback information of downlink information on the second bandwidth portion. The second bandwidth portion is provided within multiple downlink bandwidth portions. The terminal device uses the first bandwidth portion to send feedback information of the downlink information. In the NR, a semi-persistent scheduling (SPS) configuration is supported for downlink. The SPS is configured per serving cell per BWP (per serving cell per BWP), to be specific, there is a maximum of one SPS configuration on a BWP. After one set of SPS/Configured grant resources are activated, the terminal device may obtain through calculation, by using the formula for calculating the HARQ process ID in the prior art, a harqProcessID associated with one set of SPS/Configured grant resource. In this case, (Fan Abstract; Paragraph [0207-0224]).
Prior art reference Deogun is directed to a method and network node performing data transmission. Deogun discloses dynamically configure a semi-persistent scheduling (SPS) resources for each bandwidth part configured to the UE. The UE skips or suspends reception on the activated SPS grant if a downlink dynamic grant reception overlaps in time domain with the SPS reception in the same serving cell. An SPS grant occasion is said to be overlapped with dynamic downlink grant. The UE performs certain procedures to minimize the number of retransmissions and packets losses due to pre-processing of packets in one of the links (Deogun Abstract; Figure 10; Paragraph [0151-0163]).
Prior art reference Dinan is directed to semi-persistent scheduling in a wireless device and network. an uplink semi persistent scheduling (SPS) radio network temporary identifier (RNTI), And a sequence of at least one uplink SPS information element (IE). An uplink SPS IE of the sequence comprises: at least one uplink SPS configuration parameter comprising an uplink SPS interval, and an SPS configuration index for the at least one uplink SPS configuration parameter (Dinan Abstract; Paragraph [0221-0251]).
Prior art reference Wu is directed to a method of performing data transmission corresponding to semi-persistent resources for a user equipment of a wireless communication Wu Abstract; Paragraph [0005-0022 and 0032-0058]).

Regarding Independent Claim 1, the prior art of record fail to disclose alone or in any reasonable combination as required by the independent claims, “…the semi-persistent scheduling occasion overlapping with the scheduled dynamic downlink transmission; determining whether the downlink grant is received a threshold amount of time in advance of the semi-persistent scheduling occasion; and decoding first downlink data in the dynamic downlink transmission from the base station based at least in part on the downlink grant being received at least the threshold amount of time in advance of the semi-persistent scheduling occasion.” The same reasoning applies to Claim 7, 26 and 27 mutatis mutandis.  Accordingly, Claims 1-10, 26 and 27 are allowed.
None of the references, taken alone or in any reasonable combination, teach the claims as presented and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Independent Claim 11, the prior art of record fail to disclose alone or in any reasonable combination as required by the independent claims, “…the semi-persistent scheduling downlink transmission being associated with a same feedback process identifier as the dynamic downlink transmission; determining that the dynamic downlink transmission is scheduled to occur after the semi-persistent scheduling downlink transmission and before an uplink feedback transmission for the semi-persistent scheduling downlink transmission; receiving first downlink data in the dynamic downlink transmission; and receiving either the first downlink data or no data in the semi-persistent scheduling downlink transmission based at least in part on the determining.” The same reasoning applies to Claim 19, 28 and 29 mutatis mutandis.  Accordingly, Claims 11-25, 28 and 29 are allowed.
None of the references, taken alone or in any reasonable combination, teach the claims as presented and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414